NO. 07-10-0497-CR

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                          JULY 15, 2011


                                      JONATHAN HANLEY,

                                                                  Appellant
                                                  v.

                                    THE STATE OF TEXAS,

                                                                  Appellee
                              ___________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

          NO. 2008-420,730; HONORABLE JIM BOB DARNELL, PRESIDING


                                    Memorandum Opinion


Before QUINN, C.J., CAMPBELL, J., and BOYD, S.J.1

      Appellant, Jonathan Hanley, contends that the trial court erred in denying his

motion to suppress evidence. The evidence in question was blood drawn pursuant to a

search warrant. The latter was based upon an affidavit by the officer who arrested

appellant for driving while intoxicated. And, it was purportedly defective because it did

not contain sufficient factual information entitling a neutral magistrate to conclude that



      1
       John T. Boyd, Senior Justice, sitting by assignment.
probable cause existed to believe that appellant’s blood contained evidence of the crime

at issue. We overrule the issue and affirm the judgment.

       Generally, probable cause exists when a neutral magistrate has a substantial

basis for concluding that a search would uncover evidence of wrongdoing. State v.

Dugas, 296 S.W.3d 112, 116 (Tex. App.–Houston [14th Dist.] 2009, pet. ref’d); see also

Rodriguez v. State, 232 S.W.3d 55, 60 (Tex. Crim. App. 2007) (stating that “[p]robable

cause exists when, under the totality of the circumstances, there is a ‘fair probability’

that contraband or evidence of a crime will be found at the specified location”).

Because neither federal nor Texas law defines precisely what degree of probability

suffices to establish probable cause, Rodriguez, 232 S.W.3d at 61, we consider whether

there are sufficient facts, coupled with inferences from those facts, to establish a “fair

probability” that evidence of a particular crime will likely be found at a given location. Id.

at 60. The issue is not whether there are other facts that could have, or even should

have, been included in the affidavit; instead we focus on the combined logical force of

facts that are in the affidavit. Id. at 62. Finally, when reviewing the accuracy of a

magistrate's determination, our obligation is to interpret the affidavit in a common

sensical and realistic manner. Id. at 61. With these general principles in mind, we turn

now to the affidavit in this case.

       The document contained the following facts.          Appellant was detained while

driving at 2:01 a.m. after being seen weaving “heavily from side to side in a single lane

of traffic.” At the time of the initial detention, his speech was slurred, his eyes were

glassy and bloodshot, and his walk was unsteady. He also swayed and used support to

maintain his balance. So too did a strong odor of alcohol emanate from his breath.



                                              2
One or more open containers of alcohol were also spied in the vehicle, and appellant

had urinated on himself. These indicia enabled a neutral magistrate to reasonably infer

that there was a “fair probability” that, at the time the warrant was requested and issued,

appellant’s blood contained evidence that would illustrate he had driven a motor vehicle

while intoxicated.   Thus, the trial court did not err in denying appellant’s motion to

suppress.

       The judgment is affirmed.

                                                 Brian Quinn
                                                 Chief Justice




Do not publish.




                                            3